        Case 1:19-cv-01447-JLT Document 44 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL HERNANDEZ GONZALEZ,                         No. 1:19-cv-1447-JLT (PC)
12                        Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                          MOTIONS TO PROCEED IN FORMA
13            v.                                          PAUPERIS
14    GUARD H. PEREZ, et al.,                             (Docs. 5, 9)
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This proceeding

19   was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action.

23   28 U.S.C. §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing

24   fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will

25   direct the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account

26   and forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly

27   payments of twenty percent of the preceding month’s income credited to plaintiff’s prison trust

28   account. These payments will be forwarded by the appropriate agency to the Clerk of the Court
                                                          1
        Case 1:19-cv-01447-JLT Document 44 Filed 09/08/20 Page 2 of 2

 1   each time the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28

 2   U.S.C. § 1915(b)(2). Accordingly, the Court ORDERS that:

 3          1. Plaintiff’s requests for leave to proceed in forma pauperis (Docs. 5, 9) are GRANTED.

 4          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 5   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

 6   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 7   Director of the California Department of Corrections and Rehabilitation filed concurrently

 8   herewith.

 9
     IT IS SO ORDERED.
10

11      Dated:     September 7, 2020                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
